vy. ay

Case 3:21-cv-00154-TMB Document 1-23 Filed 06/30/21 Page 1 of 10
, Criminal Division

vepartment of Lary

310K St, Suite 520

'

9950]

ge, AK

-6300 Fax: (907) 269-632]

Anchora.

Phone: (907) 269

  
     
    
   
   
  
   
    

IN THE DISTRICT COURT FOR THE § LATE OF ALASKA
THIRD JUDICIAL DIS TRICT AT ANCH ORAGE

ISTATE OF ALASKA,

ee
Plaintiff,
FILED Ir) bfpes rare

: It ite, PRIAL

SE GPE wan. ii COL ger
Vs, me OF MASK A THIRDS Shen
STRIQ?

ANNE PATRICIA MULLIGAN |

|
Defendant |
No, 3AN-1 8-06534CR

DISMISSAL
ap MISSAL

= a

       
   

  

rilfy this decument and its attachments do not contain the (1) name of & victim of a Sexua! offense fisted in AS 12.61. 140 or (2} i

t
i Ce
residence or business address or telephone number ofa victim of or witness to any offense unless it is an address identiiying the place of
@ crime or an address or telephone number in a transcrint of a couri Proceeding and disclosure of the information was ordered by the

court,

               
  

 
  

The Tollowing charges are hereby dismissed without prejudice by the
prosecuting attomey pursuant to Criminal Rule 43(aj(1):

~™ ~~ Count. - ASTE34400/ 1.56.810(a)(1)(A)
Attempted Terroristic Threatening In The Second Degree
Anne Patricia Mulligan - 001

Dated at Anchorage, Alaska, this 7 T Gay of March, 2019,
KEVIN G. CLARKSON
forgoing is being: ATTORNEY GENERAL

Visis is to cortify that a copy of the n
_.___ caused to be mailed

        

malled!
24 _ hand delivered caused to be hand delivered
Fame carer es faye ee ence eens cence seenies recor. Wa Pop tla nnd
D5 to the following atterney/parties of record, By:
Cd@ asl
[DA Becton ‘Lisa. Kell

 

 

Page 2 of 10

, e
Ue y-cv O14. ME 3. -t Soup 1-2 salsa UAOI2, Pave

Snnatine Printed Name Date Alaska Rar Na Nanenna
na

 

MAR 2 & any |

t.
 

Roger F. Holmes, Esq. (ABA #2011060} . oo
Gierkof tho ThalGouris

E-mail: roger. boli es@bissholmes.com
aien Hospital

Attorneys for Defendant G
Alaska, Inc., d/b/a Alaska Regional Hospita!

IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

THIRD JUDICIAL DISTRICT AT ANCHORAGE

  
 

ANNE P. MULLIGAN, )
oe Co, )
Plaintiff )
}
VS, ) .
. ) Case No. 3AN-17-092:07 C]
Galen Hospital Alaska, Ines” - ..
d/b/a ALASKA REGIONAL )
HOSPITAL FY
)
)

Defendant,

 

 

 

AFFIDAVIT OF GEORGIANA L, YONUSCHOT Ly
N FOR SUMMARY JUDGMENT

SUPPORT OF MOTIO
OF DEFENDANT ALASKA REGIONAL. HOSPITAL

STATE OF ALASKA )

5S,

THIRD JUDICIAL DISTRICT )

 

Georgiana L, Yonuschot, JD, MSW, BSPH, being first duly sworn, states as

follows:

1, Tam the Director of Patient Safety and Risk Management at Alaske Regiona|

Hospital. I am responsible for safety issues at the hospital and make this affidavit

A) FR ele wy & of

AFF OF G. YONUSCHOT Iv SU>PORT OF SJ
MULLIGAN ys. ALASKA REGIONAL | Von tS hed
CASE NO. 3AN-17-09207 CIVIL, - Jd

YE pg}

 

‘AND Houmes

Lay Proovers paive
TGF. Atagia ROR I7

ORMEYS Ar LAW : . :
Case 3:21-cv-00154-TMB Document 1-23 Filed 06/30/21 Page s O -

ee,

MO
based upon personal knowledge,

2. I was asked by the FBI to! provide a time lin€ of safety iasue breaches at the

hospttal Involving Ms, Mulligan, which | prepared and sent to the FBI.’

| . One . ;
2. The hospital safety records, incl uding the attachments to this atiidavit, aré kepe in
the ‘ordinary course of business at the hospital. They refléct that on ‘Apzil 19,°2017,

   
   
   

after being previously seen in the Emergency Department, Ms. Mulli gam refused to
- i
leave the premises; T)

nis Is Hot an unusual event among Anchorage’s under served

Population, as many of them have no other place to go and the hospita! isa warm and

safe environment, Per hospital protocol
f

her an hour to find a ride, asked her to leave,

, haspital security was called and, after giving

After the security team had ig physically
. i . . .
emove her from a restroom adjacent to the ED where she had barricaced herself and
i

;

aiter Ms. Mulligan thereafter demanded to be
po

4 Second time that evening: ithe

seen by the Emergency Depattrnent For
security team issued a trespass notice t> her? When

Ms. Mulligan continued to fefuse to leave the premises, APD was called, per hospital

protocol, and asked to remdye her-from the premises; Which they did’

3. On May 4, 20] 8,1 Filed a harassment report with the APD after Ms. Mulligan
called the Director of Quality and Risk

ADMunsrea f we

cal.ing her “stupid & unintelligent” and asking

 

 

 

 

 

 

 

 

 

 

‘Attachment B.

 

 

 

 

 

 

 

 

 

 

 

 

| |
“Attachment A. j _
fC clone Of
AFF OF G_ YONUSCHOT IN SUPPORT OF $) aE Eee t
MULLIGAN vs, ALASKA REGIONAL . [os aber
CASE NO. 3AN-17-09207 CIVIL Z
S AND Houmas

|

‘TTORHEYa AY Law
stay Paeoucrs Cave

EX. EG
Case 3:21-cv-00154-TMB Document 1-23 Filed 06/30/21 Page 4 of 10

1 mee ane en
fora call back when the direetor “got her head out of her ass.

4. On June 25, 2018, Ms. Mulligan called in a bomb threat to the Alaska Regional

PBX resulting in a six-member security team completing a sweep of the entire hospital

as wel! as the five Surrounding medical office buildin gs.4

5. On July 12, 20] 8, Ms. Mulligan called ir a second bomb threat to the hospital PBX

resulting in the same secur ity Sweep as had caken place with the previous bomb

    
   

threat,*

6, Ms. Mulligan is a threat to the safety of the hospital, its patients and staff, She.is

permanently prohibited from * contacting the hospital or enter ing hospitel | property

except for a medical emergency or a bona fide appointment with a medical provider

  

who has offices on the hospital campus,
. . | 5 pA ee /
CG i. Zola Py Te pee
a Georgiana L, Yonuschoi, Ip, MSW, BSPH

Date
git
SUBSCRIBED AND SWORN to before me this 19! day of April, 2019.

Pity, Vuh

Notary Public in and for Alaske
My Cat ssion expires: 2-79-23

fy

ws SBRUCE ki,
oe , sto, . Rein
os "ROP ee

‘ Mey of

af

 

"Attachment B.

 

‘Attachment C

 

*Attachment D. Plaintiff is currently under indictinent for both bomb threats.

Exhibit B, P 7, to the hospital’ § summary fudgment mérmarns din
GFF! crak wf a

 

 

 

 

AFF OF G. YONUSCHOT IN SUPPORT OF §) 7
MULLIGAN ys, ALASKA REGIONAL Vane OER
CASE NO. 3AN-17-09207 CIVIL “3 .

| cr @ PSR

AND Hons
ronvays Ar law

AY Propucra OARIVE
AGE. ALASICA O95 17

 

Case 3:21-cv-00154-TMB Document 1-23 Filed 06/30/21 Page 5 of 10
CERTIFICATE OF SERVICE
I, Bruce Neilson, hereby certify

that I am employed by Biss & Holmes

and that on this <3 day of April 2019,
I served

a Copy of the foregoing document
ou the following party of record by First Class Mail:

Anne P. Mulligan

 

(Phe ol aby

Bruce Neilson

 

 

 

 

eae A pet, fe at
AFF OF G. YONUSCHOT IN SUPPORT OF S) TER AU vs
MULLIGAN vs, ALASKA REGIONAL Varl Neher
CASE NO. 3AN-17-09207 CIVIL . 4
5 AND Houmes ty. & r5 ¥
iLAY Proaucte OAWe

RAGE, ALASKA OBS (7
907) 2annois

) of 10
Case 3:21-cv-00154-TMB Document 1-23 Filed 06/30/21 Page 6
pe

Limeline of Events
AHDCHHE OF Lvents

 

04/17/2017
- Anne Patricia Mulligan was seen in the Emergency Department at Alaske Regional
Flospital (ARH) at 0445 and discharged at 0553,
04/19/2017

At 1715, Mulligan was seen at ARH Emergency Department and discharged at 1754.

-  Afffer requesting she leave multiple times, she was trespassed by ARH

Security For one
year. (Anchorage Police’Department was called to ARH:) ”

Exact date is unknown, but Jollowing this trespass, Mulligan allegedly spoke with Andreabernard

(Director of Patient Safety & Risk Management) who told her the irespass wes “her fault”

05/30/2017

Multigan spoke with Thomas Ke
been “kicked out” of ARH

to Providence Alaska Medi
her,

nt (Ethics & Compliance Officer). She told himshe had
and was upset that the police were called, She allegedly went
cal Center and feels she was injured when the police hanlcuffed

Annie Herlik (New Director 0 Patient Safety & Risk Management) stated she would call MuLligan
back. It is unknown Uf and/or when Herltk called Mulligan back,

04/19/2018

~ Voicemail left by Mulligan for Georgiana Yonuschot (Current Dir

ctor of Patient Safety
& Risk eco regarding “neglect from last year.” She also left her

telephone
number — . Yonuschot attempted to call Mulligan back, but was unable to
reach her,

04/20/2018

-  Yonuschot called Mulligan who asked Yonuschot if she was “the stupid, unintelligent
person who she talked to last night.” Yonuschot attempted to help Mulligan and determine
why she had left the voicemail message. Mulligan~éalled Yonuschot “stupid” and
“unintelligent” several times. She went on to say she was trespassed in the ED “last nig ht”
and repeatedly fold Yonuschot that she was playing “the stupid game” and Yonusehot knew
why she was calling.» Mulligan ended the telephone call

yur A chet

hecc
Forres th

EXE Pars

.

Case 3:21-cv-00154-TMB Document 1-23 “Filed Uors0r2t—Pagewol10

000046
   

- Mulligan called back and told Yonuschot to “stop playing games about what happ ened last
year.” and that she was coming, Mulligan ended the telephone call

05/01/2018

~ Mulligan leit voicemail message for Yonuschot, (ARH Security has copy.)

 

05/04/2018

y Fenton (Administrative Director of Quality & Risk). Mulligan

- Mulligan called Sherr
call her back “when she

called Fenton “stupid and unintelligent,” Shé also told.Fenton to
got her head out of her ass!” Mulligan ended the telephone call.
Mutligan cailed Fenton back and again, called her “stupid and unintelligent.” Fenton told
Mulligan not to call her back anymore and her behavior would be reported to the police.

05/04/2018

- Using the Anchorage Police Department Online Reporting System, Danie
(Director of Security) filed a Report for Harassment (Report Number: 180504581)

 

{ Quisenberry

05/04/2018
- Mulligan called julie Taylor (Chief Executive Officer) asking to speak to Fenton’s boss.

- Mulligan stated that she was upset about ths care she received and being escorted off the
campus and trespassed. Mulligan ended the telephone call when Taylor asked questions.
- Taylor attempted to follow up that conversation and gets details surrounding the sitLiation,

but was unsuccessful. Mulligan that we were “al! fucking going to jail” and “whatare you
going to do about this?” Taylor noted that Mulligan’s telephone number was 9am

05/07/2016

Mulligan called Fenton and wanted to know what she was d oing to take care of this matter
She interrupted Fenton several times and stated that “your CEO is as clueless 2¢ you are,”

Fenton-ended the telephone call,

 

05/07/2018

Mulligan left votcemail.message for Yonuschot. (ARH Security has copy.)

OLACE wn Vue fle
fyaret (PL

CLE. EY
Case 3:21-cv-00154-TMB Document 1-23 Filed 06/30/21 Page 8 of 10
   

05/08/2018

able to assis: her with the
ligan that ARH would not
assing.

Fenton called Mulligan letting her know that ARH was un
situation unless she provided full details. She also told Mul
participate in anymore telephone calls that were abusive or har

- Mulligan ieft three voicemail messages for Fenton. Per Fenton, the first message Was In a
hostile tone asking when Fenton planned to carry out her threat. The second message was

in @ more conciliatory tone, asking if Fenton had made the phone call yet. The third
message was in a pleasant tone, asking Fenton to return Mulligan’s call,

06/25/2018

At 1612, a telephone cal! came into PBX (Call Center for ARH) from The
woman caller stated the following - “Please alert your CEO that I will be blowing up the
hospital this evening because I am the new ownér.”

- ARH contacted Anchorage Police Department, (Bomb Team not sent as police deerned

threat to be minimal / low level.)

- ARH Six-Member Security Team completed sweep of ARH and surrounding Medica!
Office Buildings at 1732, Director of Security / Emergency Management Specialist /
Director of Patient Safety & Risk Management / and at least three Emergency Department
staff assisted in sweep.

Anchorage Police Officer Adolf responded to ARF to investigate. Officer Adolf later

located Mulligan and issued her a summons to appear in Court which was set for
of the phone, She let Mulligan know

08/01/2018, Mulligan was charged with illegal use
she was trespassed from the ARH by Security for one year, (Quisenberry also conpleted
the Anchorage Police Department Private Person Arrest form,)

07/10/2018

- Acal! came into PBX fom SWEEP. The woman caller told the operator that she was
going to get them fired,

07/10/2018
Using the Anchorage Police Department Online Reporting System, Travis Golay (Security
Captain) filed a Report for Harassment (Tracking Number: T18007756)..

07/10/2018

Mulligan was brought to ARH Emergency Department via ambulance at
discharged at 1940, (ARH Security was not notified 7

AM Mien tf

YOUD he

3 HUNAN IAL

Case 3:21-cv-00154-TMB Document 1-23 F#éd G130/24 ‘Page 9 of 10

 

NX
1855 and
   

07/12/2018

 

At 1415, ‘a telephone call came into PBX from SA oh oman caller stated
tne following — “You better do it or you are going to-jai!.”

_ At 1416, a'second telephone call came into PBX from (=I The woman caller
stated the following — “Don't take.me as -a joke. I’m going to blow the place up” ahd

“everyone needs to get out of the building. I’m going to blow the place tip.”

ARF contacted Anchorage Police Department. (Bomb Team not sent as police deemed

threat to be minimal / low level.)

ARE Six-Member Security Téam completed sweep of ARH and surrounding Mediéa!
Oftice Buildings at 1604, Director. of Security / Emergency Management Specialist /
Director of Patient Safety & Risk Management / and. at least three Emergency Department
staf assisted in sweep.

Anchorage Police Officer Stack responded to ARH to investigate. Officer Stack later
reported that Mulligan was being charged with terroristic threats and that she would be
taken into custody as soon as she could be located. (Given the charges, Officer Stace would
not accept an Anchorage Police Department Private Person Arrest form fom Captain

Golay.)
07/13/2018

- Per Anchorage Police Officer Stack, Yonuschot and Gol
Stalking Protective Order which was subsequently denie

ay completed online Petition for a
d,

07/30/2018

According to Anchorage Police Department Dispatcher, Mulligan was served with a
Reportedly Mulligan is in

iver,

summons although exact details are unknown at this time,
custody at the Hiland Mountain Correctional Center in Eagle R

OQ bf te vit
Ay gree (Yet Peet

LK. & PGS

j “ ATTACHMENT ECAFF 7)
OFG.YONUSCHOT ~—. |

‘ J

|

, ' PAGE 4 OF
Case 3:21-cv-00154-TMB Document 1-23 Filed 06/30/21. Page ‘10’ of 0043
